Citation Nr: 0908021	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tension headaches, to 
include as secondary to service-connected cervical strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1951 to March 1954.  
He also had periods of training with the United States Army 
Reserve from June 1957 to July 1960, July 1960 to July 1963, 
and from July 1963 to May 1967.  

This matter came to the Board of Veterans' Appeals (BVA or 
Board) from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  This matter was returned in November 2006 for 
further development and was subsequently returned to the 
Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



REMAND

A preliminary review of the record upon return of the case to 
the Board discloses a need for further development.  The 
Veteran has claimed entitlement to service connection for 
tension headaches, to include as secondary to service-
connected cervical strain.  The Board returned the case to 
obtain an opinion as to the etiology of the Veteran's 
headaches.  Following a November 2008 VA examination the 
examiner stated that it was less likely as not that the 
tension headaches were due to parachute jumping or less 
likely as not due to the cervical strain.  In reaching this 
conclusion the examiner indicated that it was not mentioned 
that the Veteran developed tension headaches after he has 
parachute jumping.  However, as was noted in the Board's 
November 2006 decision:

[T]he Board notes that during the period of 
treatment that initially followed the veteran's 
parachute accident in 1966, Army Reserve 
medical records from February 1967 reflect that 
the veteran complained of frontal and occipital 
headaches at the rate of two to three times a 
week for the previous 7 months.  

It is not clear whether the examiner was aware of this item 
of evidence or whether it was significant that the headaches 
were not described or diagnosed as tension headaches.  Under 
these circumstances a further medical opinion is necessary.

With respect to the contention that the headaches are due to 
the service connected cervical strain, under 38 C.F.R. § 
3.310, service connection may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury and secondary service connection may be 
found where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 
3.310, effective October 10, 2006, was enacted, which 
essentially codified Allen and added language that requires 
that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  See 71 
Fed. Reg. 52744 (2006).  However, while the examiner offered 
an opinion that the Veteran's cervical strain did not cause 
his tension headaches, an opinion was not offered as to 
whether the service connected cervical strain aggravated the 
tension headaches.  

The Board also notes that the record does not show that the 
Veteran has received notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include 
being notified of the amendment to 38 C.F.R. § 3.310.  The 
Veteran must provide such notice prior to final appellate 
review.  See 71 Fed. Reg. 52744 (2006).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Notice in connection with 
the current claim should include the 
amended regulation 38 C.F.R. § 3.310(b).  

2.  The Veteran's claims file should be 
referred to the examiner who performed 
the November 2008 VA examination for 
further review and comment.  (If that 
examiner is unavailable, the Veteran's 
claims file should be referred to another 
appropriate examiner for review and 
comment.)  

The examiner is requested to again review 
all pertinent records in the Veteran's 
claims file, particularly service 
treatment records and offer an opinion as 
to whether any current headache disorder 
is at least as likely as not (50 percent 
or greater probability) related to 
symptomatology in service treatment 
records.  The examiner is specifically 
asked to comment on the history contained 
in Army Reserve medical records from 
February 1967 reflecting that the Veteran 
complained of frontal and occipital 
headaches at the rate of two to three 
times a week for the previous 7 months.  
The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that the Veteran's headaches 
are chronically worsened, or aggravated, 
by the his service-connected cervical 
strain.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



